Title: From George Washington to Edward Carrington, 11 October 1793
From: Washington, George
To: Carrington, Edward


          
            Sir,
            Mot Vernon 11. Octr 1793.
          
          Accompanying this, I send a Letter by post to The Secy of State. I request the favor of
            you if there should be a probability of its remaining two or three days in the post
            office at Richmond waiting the regular post to Charlottsville, or on any other accot to
            have it directly conveyed to mr Jefferson by Express—in which case you will be good
            enough to let me Know the expense which may be incurred. I am &c.
          
            G. W.
          
        